The following opinion was filed January 31, 1911:
NeewiN, J.
The only question here is whether the contract alleged to have been made between the plaintiff and defendant is valid. That question turns upon whether sec. 438, Stats. (1898), requires the contract to be in writing. The contract by its terms was to be performed within one year from the time of making thereof. But it is argued by counsel for appellant that the district board is required to strictly follow the statute, and that it has no power to contract otherwise than as provided by the statute. This may be granted, and the question then arises whether the board in making the alleged contract did follow the statute. It is established with*622■out dispute that it did, unless it was necessary under tbe provisions of the statute that the contract be in writing in order to bind the defendant. Counsel for appellant relies on McNolty v. Board of School Directors, 102 Wis. 261, 78 N. W. 439, to the point that “the powers of school district officers are limited, and can only be exercised as the statute provides, and the plaintiff is legally charged with notice of the extent of such powers and the manner in which they must be exercised.” But the case does not reach the point here. In that case it was established that the statute had not been complied with. Here it has been strictly complied with if it was not necessary that the contract be in writing, and it is not necessary unless the statute so provides. The statute reads:
“The board shall contract with qualified teachers, specify in the contract the wages per week, month or year to be paid, and when completed file the contract, with a copy of the certificate of the teacher so employed attached thereto, with the clerk. No contract with any person not holding a diploma or certificate authorizing him to teach shall be valid; and all such contracts shall terminate if the authority to teach expire by limitation and be not renewed or be revoked.” Sec. 438, Stats. (1898).
Appellant relied upon the provision, “and when completed file the contract, with a copy of the certificate of the teacher •so employed attached thereto, with the clerk,” and contends that no other conclusion can be drawn from this provision than that it means that the contract must be in writing. But the statute does not say that the contract must be in writing, and the court cannot read into the statute provisions not found there for the purpose of rendering an oral contract, otherwise unobjectionable, void because not in writing, in the absence of express statutory requirement. An oral contract by a school teacher with a municipality or school district is valid in the absence of requirement that it be in writing. Roberts v. Clay City, 102 Ky. 88, 42 S. W. 909; Jackson School Tp. v. Shera, 8 Ind. App. 330, 35 N. E. 842. The provision relied upon by appellant is at best only directory. 2 Lewis’s *623Sutherland, Stat. Constr. (2d ed.) § 611 (447); McShane v. School Dist. 70 Mo. App. 624, 628; Bladen v. Philadelphia, 60 Pa. St. 464. It is a detail respecting the keeping of a record, and not a limitation on the power to make an oral contract. If tbe legislature intended that such a contract should be void if not in writing it would have so declared, as is obvious from other statutory provisions. Statutes in this state rendering contracts void because not in writing expressly so provide. Secs. 2302, 2304, 2307, 2308, Stats. (1898). Also we find by the terms of sec. 529, Stats. (1898), respecting township system of school government, which does not apply to the instant case, an express provision that the contract shall be in writing. Sec. 432, Stats. (1898), provides that the director, treasurer, and clerk shall constitute the district board, and further provides how meetings shall he held and that no •act authorized to be done shall be valid unless voted at its meeting. Here the board did meet and vote to hire the plaintiff, who was a qualified teacher holding a diploma or certifi•cate, and specified the wages to be paid and the term of service. The plaintiff accepted the terms and assented to the proposition of the defendant. This constituted a good contract at common law, and must he upheld unless the statute ■changes the rule of the common law. It needs no citation of authority to the point that statutes in derogation of the common law must be strictly construed. Courts cannot by judicial construction read into statutes provisions not found there for the purpose of changing the rules of the common law.
It follows, therefore, that the contract in question was valid.
By the Court. — The judgment of the court below is affirmed.
The following opinion was filed February 15,1911: